Citation Nr: 0307377	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-47 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for an ear disorder.  

3.  Entitlement to service connection for a dental disorder, 
claimed as residuals of dental trauma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1946 to January 
1947 (without foreign service indicated).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the New 
York, New York, Regional Office (RO), which denied service 
connection for bilateral defective hearing, an ear disorder, 
and a dental disorder, claimed as residuals of dental trauma.  
A March 1997 RO hearing was held.  

With regards to another matter, it is unclear whether 
appellant may be seeking entitlement to VA dental outpatient 
treatment.  Historically, a December 1949 determination by 
Medical Administration Service (MAS) of the Albany, New York, 
VA Medical Center denied a claim for entitlement to VA dental 
outpatient treatment.  After MAS sent a January 1950 notice 
of that determination, appellant did not timely file a Notice 
of Disagreement therewith.  If this is his intention, he 
should contact and so inform MAS, in order for it to take 
appropriate action regarding that issue (MAS, not the RO, 
processes claims for eligibility to VA outpatient dental 
treatment).  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  Chronic, bilateral defective hearing has not been shown 
by competent evidence to have been present during service or 
proximate thereto.  Chronic, bilateral defective hearing was 
not manifested to a degree of 10 percent within one year 
after service.  Chronic, bilateral defective hearing was 
initially clinically shown approximately five decades after 
service at a time too remote to be reasonably related to any 
incident of service.

2.  During appellant's brief, several-month period of 
service, he was treated and diagnosed for acute, suppurative 
otitis media of the right ear.  A right ear disorder has not 
been clinically shown post service.  Any in-service right ear 
disorder was acute and transitory and resolved during service 
without residual disability.

3.  A left ear disorder was neither claimed nor clinically 
reported or diagnosed during service.  A left ear disorder 
was initially clinically shown approximately five decades 
after service at a time too remote to be reasonably related 
to any incident of service.

4.  A June 1946 service entrance dental examination report 
and a July 1946 service medical record recorded several 
missing teeth and restorable/nonrestorable carious teeth.  
Although appellant received in-service treatment for caries 
in August 1946, dental trauma was neither claimed nor 
clinically reported or diagnosed during service.  

5.  The appellant failed to report for VA dental examination 
scheduled for June 1996, and has offered no reason for his 
failure to report.  Residuals of any in-service dental trauma 
have not been clinically shown.  


CONCLUSIONS OF LAW

1.  Chronic bilateral defective hearing was not incurred in 
or aggravated by the appellant's service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).

2.  It has not been shown that appellant has a chronic right 
ear disorder that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002); and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

3.  A chronic left ear disorder was not incurred in or 
aggravated by the appellant's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  It has not been shown that appellant has a chronic dental 
disorder that was incurred in or aggravated by service or any 
dental trauma therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 3.655, 4.149 (1998-2002) 
and Brammer.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said appellate 
issues.  Appellant's available service medical records have 
been sought and obtained (including some that had fire-tinged 
edges).  Additionally, although there is a gap in the 
clinical records between service and the mid-1990's, 
appellant has testified or otherwise indicated that he did 
not receive any pertinent medical treatment during that 
period in question for which records might be available 
(although the hearing officer requested appellant to submit 
any relevant records that he might have within 60 days of the 
hearing, only an immaterial VA dental claim receipt was 
subsequently submitted).  See also March 1997 RO hearing 
transcript, at T.7-8.  Recent VA medical treatment records 
have also been associated with the claims folder; and VA 
audiologic and ear, nose, and throat (ENT) examinations were 
recently conducted.  

Appellant failed to report for a VA dental examination 
scheduled for June 1996 and has offered no reason for the 
failure to report.  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence").  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claims 
and that the VA has diligently attempted to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims.  The September 1996 Statement of the Case 
specifically informed appellant that the failure to report 
for said June 1996 VA dental examination had affected his 
claim since "[e]vidence expected from this examination which 
might have been material to the outcome of this claim could 
not be considered."  Since appellant failed to report for 
the scheduled VA examinations, the dental service connection 
claim at issue must be adjudicated based on the evidence of 
the record.  See 38 C.F.R. § 3.655 (2002).  

There is no indication that there is any additional, 
available, material evidence not of record which would alter 
the outcome involving that appellate issues.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  The July 1997 and 
January 2003 RO letters specifically advised appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellant 
has also been provided representation during the appellate 
proceedings in this case.  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to these 
appellate issues.  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss (an organic 
disease of the nervous system) becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
as amended effective December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.


I.  Service Connection for Defective Hearing and an Ear 
Disorder

Appellant contends, in essence, that his defective hearing is 
related to service, alleging that he was exposed to firing 
range noise.  Additionally, he asserts that his in-service 
otitis media was a chronic disease process.  While the Board 
has considered statements and testimony by appellant, 
including at a March 1997 RO hearing, lay statements do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  


A.  Service Connection for Defective Hearing

Appellant's service records indicate that during his brief, 
several-month period of stateside service, his military 
occupational specialty was warehouseman.  His civilian 
occupation was truck loader.  

On June 1946 service entrance examination, appellant's 
hearing, on whispered voice testing, was clinically recorded 
as "20/20" in each ear.  

None of the available service medical records reveal any 
complaints, findings, or diagnoses pertaining to a defective 
hearing disability.  Acute, suppurative otitis media of the 
right ear, with "hearing unimpaired", was diagnosed during 
January 1947 in-service hospitalization.  

In March 1996, nearly five decades after service, appellant 
initially alleged having incurred hearing loss, stating that 
left ear damage occurred on a rifle range.  See also, 1996 
written statements; and March 1997 RO hearing transcript, at 
T.2.  During that March 1997 RO hearing, at T.4, appellant 
testified that it was his belief that his service discharge 
record's notation that he was not eligible for reenlistment 
or induction meant that he had received a medical discharge 
due to his hearing loss.  However, after subsequent research 
by the National Personnel Records Center, it was determined 
that the reason for appellant's separation from service was 
"lack of adaptability."  See July 1997 NPRC written 
statement.  

The earliest post-service clinical evidence of any defective 
hearing disability was not until 1996, nearly five decades 
after service.  On May 1996 VA ENT examination, appellant 
alleged having left ear hearing loss since 1945 and 
diminished hearing in the other ear.  On May 1996 VA 
audiologic examination, appellant alleged having a "long 
history of hearing loss.  He feels the loss began in 1940 
secondary to firing a rifle on the rifle range.  He reports 
he was discharged as a result of the hearing loss."  VA 
audiologic examinations in 1996, many years after service, 
confirmed that he had bilateral defective hearing disability 
for VA purposes.  A left tympanoplasty was performed in July 
1996.  However, none of the post-service clinical records 
relate his defective hearing to service or proximate thereto.  

Even conceding that appellant may have been exposed to loud 
noises from weapons firing on a firing range during service, 
nonetheless he has failed to provide any clinical evidence 
demonstrating that his current defective hearing disability 
is related to military service.  

Appellant has not submitted any credible evidence to 
establish a connection between his present hearing loss and 
military service.  Even assuming that he may have been 
exposed to some degree of acoustic trauma or intermittent 
loud noises in service, the amount or duration thereof would 
be incapable of estimation based on the evidentiary record as 
it exists.  It would be mere speculation to attribute his 
current defective hearing disability, initially clinically 
shown approximately five decades after service, to service 
onset, since there is no competent evidence of record 
indicating any in-service, injurious noise trauma.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA." 

Since chronic, defective hearing was not clinically shown in 
service or proximate thereto, and chronic sensorineural 
hearing loss was not manifested to a degree of 10 percent 
within one year after service, service connection on a direct 
incurrence or presumptive basis is not warranted.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  


B.  Service Connection for Ear Disorder

On June 1946 service entrance examination, no ear abnormality 
was noted.  

None of the available service medical records reveal any 
complaints, findings, or diagnoses pertaining to a left ear 
disability.  Service medical records reveal that on January 
19, 1947 hospitalization, a history of a 4-hour earache in 
the right ear was reported.  Appellant also reported having 
had "running ears" at age 14 "but none since."  
Clinically, the right eardrum was slightly scarred with 
diffuse redness and slight edema.  Sulfadiazine was 
prescribed.  The next day, the eardrum was clinically 
described as improved with redness and edema "about gone."  
It is of substantial import that on January 21st, the eardrum 
was clinically described as normal.  Significantly, acute, 
suppurative otitis media of the right ear was diagnosed with 
"hearing unimpaired" on January 22nd hospital discharge.  

In March 1996, nearly five decades after service, appellant 
initially alleged having incurred hearing loss, stating that 
left ear damage occurred on a rifle range; and that treatment 
of the ears in January 1947 was not for an "acute" 
condition.  See also, 1996 written statements; and March 1997 
RO hearing transcript, at T.2-4.  

However, none of the post-service clinical evidence of record 
reveals any findings or diagnoses pertaining to right ear 
otitis media or residuals of the in-service acute right ear 
otitis media.  Significantly, on May 1996 VA ENT examination, 
appellant denied any middle ear infection; clinically, both 
ears had normal tympanic membranes with no active ear 
disease/infectious disease of the middle ear; and the 
diagnoses were limited to hearing loss with tinnitus.  The 
Court, in Brammer at 3 Vet. App. 225, held that (referring to 
the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has chronic right otitis 
media or residuals of the in-service right ear otitis media.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has chronic right otitis media or residuals of the 
in-service right ear otitis media, service connection for a 
right ear disorder is not warranted.  

With respect to the left ear, it is reiterated that a left 
ear disorder was neither claimed nor clinically 
reported/diagnosed in any of the available service medical 
records nor on May 1996 VA ENT examination, nearly five 
decades after service.  The earliest post-service clinical 
evidence of a left ear disorder was not until later than May 
1996, when microscopic examination of the left ear revealed a 
polyp emanating from the middle ear space and "when it was 
suctioned did reveal what appears to be a fairly large 
tympanic membrane perforation."  That ear also had 
mucopurulent-type drainage.  The impression was left middle 
ear polyp with tympanic membrane perforation.  A left 
tympanoplasty was performed in July 1996.  Although the 
operative record noted a history of "tympanic membrane 
perforation secondary to injury on a rifle range", the 
operative findings clearly revealed that there was polypoid 
tissue emanating from the middle ear.  In LeShore v. Brown, 8 
Vet. App. 406 (1995), the Court held that even assuming that 
an unsubstantiated medical history was recorded by a 
physician, unenhanced by any additional medical comment, that 
recorded history would not constitute "competent medical 
evidence."  Additionally, since the May 1996 VA 
examination's clinical findings prior to that operation 
clearly showed that no left ear disorder was then manifested 
and the tympanic membrane was intact, it does not appear 
credible that the left tympanic membrane perforation with 
polyp initially clinically documented weeks later could have 
been related to an in-service incident approximately five 
decades earlier.  

Since the preponderance of the evidence is against allowance 
of the ear disorder service connection appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons


III.  Service Connection for a Dental Disorder, Claimed as 
Dental Trauma

Appellant contends, in essence, that dental trauma was 
sustained when certain teeth were chipped by a dentist during 
service.  See March 1996 application for dental benefits; May 
1996 written statements; and a March 1997 RO hearing 
transcript, at T.4.  However, lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu, supra.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).  Service connection for dental conditions will not 
be considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Each missing or defective tooth 
and each disease of the investing tissues will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (effective prior 
to June 8, 1999).  

The furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per 
se as aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Service connection by 
aggravation will be conceded for such teeth, carious 
restorable at entry into service, whether or not filled, 
which necessitate extraction after the expiration of a 
reasonable time after entry into active service.  A filling 
recorded at induction followed by a reasonable period of 
service and extraction or replacement because of new caries 
will entitle the veteran to a finding of direct service 
connection for the new condition.  Aggravation is allowed 
where pyorrhea is noted at enlistment but after reasonable 
service necessitates extraction of a tooth or teeth during 
service.  38 C.F.R. § 3.381(b) (effective prior to June 8, 
1999).

The provisions of 38 C.F.R. § 3.381 were amended, effective 
June 8, 1999.  Under the revised 38 C.F.R. § 3.381, VA will 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  64 Fed. Reg. 30,392-30,393 (June 8, 
1999).  See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. 
West, 12 Vet. App. 55 (1998); and Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The amended regulations provide for service 
connection, for treatment purposes, of new caries filled more 
than 180 days after service entry, or of extension of pre-
existing caries filled in service if replacement of filling 
is required after 180 days has elapsed since the filling was 
inserted in service.  The new regulations specifically 
preclude service connection for any tooth missing at service 
entrance or extracted within 180 days of service induction.  

Under the old and amended regulations, the significance of a 
finding that a dental condition is due to in-service trauma 
is that a veteran may be authorized to receive any VA dental 
care indicated as reasonably necessary for the correction of 
such service-connected noncompensable condition or 
disability.  See 38 C.F.R. § 17.161(c).  Under 38 C.F.R. 
§ 17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during a veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997).  

In this case, the competent evidence of record does not 
indicate that any of appellant's teeth were damaged by in-
service trauma.  On June 29, 1946 service entrance 
examination, teeth # 6, 8, 14, and 16 on the right and teeth 
# 8, 14, and 16 on the left were recorded as missing; there 
was a restorable carious tooth #2 on the left; and there was 
a non-restorable carious tooth #4 on the left.  Gingivitis 
was also clinically noted as "ND" [apparently "non-
disqualifying"].  Parenthetically, under 38 C.F.R. 
§ 3.381(a), gingivitis, a periodontal disease, is not subject 
to service connection for the purpose of VA compensation 
benefits.  

On a July 22, 1946 in-service dental evaluation, teeth # 8, 
14, and 16 on the right and teeth # 6, 14, and 16 on the left 
were recorded as missing; there were restorable carious teeth 
#1, 7, and 13 on the right and #4, 7, 8, and 12 on the left; 
and there were non-restorable carious teeth #6 on the right 
and #1 on the left.  Another service dental record indicated 
treatment for carious teeth in August 1947.  Regardless, none 
of the available service medical records indicate that any of 
these teeth were missing or damaged due to in-service trauma.  

Parenthetically, service connection for compensation purposes 
would not be warranted for any of appellant's preservice 
treatable carious teeth or missing teeth, particularly since 
there is no in-service clinical evidence indicating that any 
teeth were extracted in service, that missing teeth were not 
"replaceable", or that any teeth noted as normal at service 
entrance were filled or extracted within a reasonable period 
after service entrance.  

In a November 1949 application for outpatient dental 
treatment, appellant alleged that he initially noticed in 
February 1947 that fillings had fallen out of his front teeth 
and left lower molar.  However, none of the post-service 
clinical records pertain to appellant's dental status.  It is 
reiterated that appellant failed to report for a VA dental 
examination scheduled for June 1996 and has offered no reason 
for the failure to report.  Since appellant failed to report 
for the scheduled VA examination, the claim at issue must be 
adjudicated based on the evidence of the record.  See 
38 C.F.R. § 3.655.  

In conclusion, none of the clinical evidence of record 
substantiates appellant's contention that he received in-
service dental trauma.  Any in-service dental treatment he 
received does not in and of itself constitute "dental 
trauma."  Furthermore, none of the post-service clinical 
records pertain to appellant's dental status.  Thus, it has 
not been shown, by credible competent evidence, that it is as 
likely as not that appellant has a dental disorder, claimed 
as residuals of dental trauma.  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer, 
supra.  As such, there is no dental disorder, claimed as 
residuals of dental trauma, to service connect.  


ORDER

Service connection for bilateral defective hearing, an ear 
disorder, and a dental disorder, claimed as residuals of 
dental trauma, is denied.  The appeal is denied in its 
entirety.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

